EXHIBIT 10.20

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 3, 2003, is
by and between, BT MANAGEMENT COMPANY, L.L.C., a Delaware limited liability
company (the “Company”), and Claus Lund (the “Executive”).

 

R E C I T A L S :

 

A. The Company wishes to have the services of the Executive, and the Executive
wishes to be employed by the Company as contemplated by this Agreement; and

 

B. The Company and the Executive desire to establish the terms and conditions of
the Executive’s services and employment as set forth herein.

 

C. Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the BT Management Company LLC Operating Agreement dated of
even date herewith (the “Operating Agreement”).

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Employment. The Executive hereby agrees to be employed by the Company, and
the Company hereby agrees to employ the Executive, upon the terms and conditions
hereinafter set forth.

 

2. Term. Subject to the provisions of Sections 6, 7, and 8 hereof, the term of
the provision of services hereunder will be for the three (3) year period
commencing on November 3, 2003 (the “Commencement Date”) and ending on the third
anniversary of the Commencement Date. Unless the Company gives notice of its
intent not to renew the Executive’s assignment and employment hereunder, or the
Executive gives written notice to the Company of his determination not to renew
his service and employment hereunder, in any case at least ninety (90) days
prior to the third anniversary of the Commencement Date, this Agreement, and the
Executive’s employment by the Company hereunder, shall be renewed for one year
from that anniversary. Thereafter, unless the Company or the Executive gives
written notice of determination not to renew at least ninety (90) days prior to
the next succeeding anniversary of the Commencement Date, this Agreement shall
be renewed for one year from that anniversary. The term “Service Period” shall
mean the three (3) year period provided for in this Section 2 and any extension
thereof, or any shorter period resulting from any termination of service under
Sections 6, 7 and 8 hereof.

 

3. Duties and Responsibilities. The Executive will be the President of the
Company. The Executive will perform such duties and services as are customary
for the position of President in



--------------------------------------------------------------------------------

companies similar to the Company, subject to such duties as are set forth in the
Operating Agreement, if any, and such other duties as may be assigned to him
from time to time by the Company’s Board of Managers (the “Board”) or its
designee. In furtherance of the foregoing, the Executive hereby agrees to
perform well and faithfully such duties and responsibilities and the other
reasonable duties and responsibilities assigned to him from time to time by the
Board or its designee and shall conform to and/or comply with all rules,
regulations, instructions, personnel practices and policies of the Company,
whether now in force or hereafter adopted.

 

4. Time to be Devoted to Service. The Executive agrees to devote his entire
productive time, ability and attention to the diligent prosecution of the
business and affairs of the Company. During the Service Period, Executive shall
not directly or indirectly render any services of a business or commercial
nature to any person, firm, or organization other than the Company, whether for
compensation or otherwise, without the prior written consent of the Board.
Notwithstanding the foregoing, it is understood that the Executive may conduct
personal business activities that do not relate to the business of the Company
and may engage in charitable, civic and other similar pursuits, if such
activities do not interfere with his duties for the Company or conflict with its
interests or his obligations hereunder.

 

5. Compensation; Reimbursement.

 

5.1 Base Salary. The Executive’s annual base salary (the “Base Salary”) will be
$75,000. The Base Salary will be payable in such installments as are applicable
to employees of the Company at substantially the same service level as the
Executive.

 

5.2 Performance-Based Compensation. Pursuant to the Management Agreement (the
“Management Agreement”) dated of even date herewith by and between the Company
and Belvedere Trust Mortgage Company (“Belvedere Trust”), the Company receives
incentive fee revenue which is based on Belvedere Trust’s return on equity
relative to a benchmark as set forth in the Management Agreement (the “Incentive
Fee Revenue”). The Executive shall be eligible to participate in the
distribution of the portion of the Company’s Incentive Fee Revenue that is
available after required distributions to the Company’s members are made. The
allocation of the amount of the Company’s Incentive Fee Revenue to the Executive
shall be determined by theBoard which shall take into account the recommendation
of senior management along with the Board’s evaluation of the Executive’s direct
contribution to the excess returns which produced the Incentive Fee Revenue for
the Company in any particular measurement period.

 

5.3 Benefit Plans. The Executive shall be entitled to participate in any benefit
plans available to other executive employees of the Company, subject to any
restrictions (including waiting periods) specified in such plans. The Company
shall make commercially reasonable efforts to obtain medical and disability
insurance, and such other forms of insurance as the Board of Directors shall
from time to time determine, for its employees.

 

5.4 Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
per calendar year during the Service Period, with such vacation to be scheduled
and taken in accordance with the Company’s standard vacation policies. Such
vacation time shall not accrue.

 

-2-



--------------------------------------------------------------------------------

5.5 Reimbursements. The Executive will be reimbursed, in accordance with the
practice applicable to officers of the Company from time to time, for all
reasonable and necessary traveling expenses and other disbursements incurred by
him for or on behalf of the Company in the performance of his duties hereunder
upon presentation by the Executive of appropriate vouchers.

 

5.6 Reservation. Company reserves the right to modify, suspend or discontinue
the above referenced benefit plans, practices, policies and programs under
Sections 5.3, 5.4 and 5.5 at any time (whether before or after termination of
employment) without notice to or recourse by Executive so long as such action is
taken generally with respect to other similarly situated peer executives and
does not single out Executive.

 

6. Involuntary Termination.

 

6.1 Death or Disability. If the Executive dies, then the Executive’s employment
by the Company hereunder shall be deemed to terminate on the date of the
Executive’s death. If, in the good faith judgment of the Board, the Executive is
incapacitated or disabled by accident, sickness or otherwise so as to render him
mentally or physically incapable of performing the services required to be
performed by him under this Agreement for a period of ninety (90) consecutive
days or longer, or for ninety (90) days during any 360 day period (such
condition being herein referred to as “Disability”), the Company, at its option,
may terminate the Executive’s employment under this Agreement immediately upon
giving him or his guardian notice to that effect. Termination pursuant to this
Section 6.1 is hereinafter referred to as an “Involuntary Termination.”

 

6.2 Substitution. The Board may designate another employee to act in the
Executive’s place during any period of the Executive’s Disability during the
Service Period.

 

6.3 Verification of Disability. If any question shall arise as to whether during
any period the Executive is disabled through any illness, injury, accident or
condition of either a physical or psychological nature so as to be unable to
perform substantially all of the Executive’s duties and responsibilities
hereunder, the Executive may, and at the request of the Company shall, submit to
a medical examination by a physician selected by the Company to whom the
Executive or the Executive’s guardian has no reasonable objection to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue. If such question shall
arise and Executive shall fail to submit to such medical examination, the
Company’s determination of the issue shall be binding on the Executive.

 

7. Termination by the Company.

 

7.1 Termination For Cause. The Company may terminate the service of the
Executive hereunder at any time during the Service Period for “Cause” (such
termination being called a “Termination for Cause”) by giving the Executive
notice of such termination, which notice shall specify: (i) the basis for
termination, upon the giving of which such termination shall take effect
immediately. For the purpose of this Section 7, “Cause” will mean: (a) the
Executive’s willful misconduct or gross negligence with respect to the business
and affairs of the Company or any subsidiary or affiliate thereof, (b) the
Executive’s gross or habitual neglect in the performance of his duties, (c) the
Executive’s material breach of his duties, obligations and responsibilities
under this Agreement, or of any provision of the Nonsolicitation Agreement
which, to the extent curable, is

 

-3-



--------------------------------------------------------------------------------

not cured in full within five (5) business days after written notice thereof is
given to the Executive, (d) the commission by the Executive of an act involving
moral turpitude or fraud, (e) the Executive’s conviction of (or entering a plea
of nolo contendere to) any felony, or of any misdemeanor involving fraud, theft,
embezzlement, forgery or moral turpitude, or (f) the Executive’s breach of his
duty of trust or fiduciary duty owing to the Company.

 

7.2 Termination Without Cause. The Company may terminate the services of the
Executive hereunder at any time during the Service Period without “Cause” (such
termination being called a “Termination Without Cause”) by giving the Executive
notice of such termination, upon the giving of which such termination shall take
effect immediately. Any termination by the Company of the Executive’s services
hereunder during the Service Period for which “Cause” is not present, as set
forth in Section 7.1, shall be deemed to be a Termination Without Cause.

 

7.3 Termination by the Executive.

 

(i) For Good Reason. The Executive may terminate his services hereunder at any
time during the Service Period for Good Reason (as defined below) by giving the
Company written notice of such termination, which notice shall specify: (a) the
basis for termination and (b) the effective date of termination (such
termination being hereinafter referred to as a “Termination for Good Reason”).
For purposes of this Agreement, the term “Good Reason” shall mean (A) the
relocation of the Company’s San Francisco Bay Area headquarters to a location
more than one hundred (100) miles from the Company’s current San Francisco Bay
Area headquarters, (B) the assignment to the Executive of a lower position in
the organization in terms of his title, responsibility or authority, unless
agreed to in writing by the Executive, or (C) a reduction in the Executive’s
compensation as set forth in this Agreement, other than a general reduction
affecting all similarly situated executives of the Company.

 

(ii) Without Good Reason. The Executive may terminate his services hereunder at
any time during the Service Period by giving the Company ninety (90) days prior
written notice of such termination. Any termination of the Executive’s services
hereunder by the Executive other than as a result of an Involuntary Termination
is called a “Voluntary Termination”.

 

8. Effect of Termination.

 

8.1 Voluntary Termination or a Termination for Cause. Upon the termination of
the Executive’s services hereunder pursuant to a Voluntary Termination or a
Termination for Cause, neither the Executive nor his beneficiary or estate will
have any further rights or claims against the Company, its affiliates, or its
subsidiaries under this Agreement except to receive:

 

(i) any unpaid portion of the Base Salary provided for in Section 5.1 and any
accrued vacation owing Executive, computed on a pro rata basis to the date of
such termination; and

 

(ii) reimbursement for any expenses for which the Executive has not been
reimbursed as provided in Section 5.3.

 

-4-



--------------------------------------------------------------------------------

8.2 Termination without Cause, Termination for Good Reason or Involuntary
Termination. Upon the termination of the Executive’s services hereunder pursuant
to a Termination without Cause, Termination for Good Reason or due to
Involuntary Termination, neither the Executive nor his beneficiary or estate
will have any further rights or claims against the Company, its affiliates or
its subsidiaries under this Agreement except to receive:

 

(i) any unpaid portion of the Base Salary provided for in Section 5.1 and any
accrued vacation owing Executive, computed on a pro rata basis to the date of
such termination;

 

(ii) reimbursement for any expenses for which the Executive has not been
reimbursed as provided in Section 5.3;

 

(iii) an aggregate amount equal to the Base Salary for twelve (12) months after
termination (the “Severance Period”), payable at the same rate and in the same
manner as set forth in Section 5.1; and

 

(iv) an aggregate amount equal to the performance-based compensation paid to the
Executive under Section 5.2 for the last completed calendar year, payable during
in twenty four equal installments during the Severance Period at the same times
as the Executive receives payments under subsection (iii) above.

 

8.3 COBRA Benefits. To the extent required by law, the Company shall permit the
Executive to participate, at the Executive’s own expense, in the Company’s group
medical insurance plan for the statutorily required time period after the
Termination Date, subject to the terms of the applicable plan documents and
other applicable restrictions relating to such plan.

 

8.4 Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Company without Cause or
other breach of this Agreement by the Company shall be extremely difficult or
impossible to establish or prove, and agree that the payments made to the
Executive during the Severance Period shall constitute liquidated damages for
any breach of this Agreement by the Company through the Termination Date. The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any applicable benefit plan, such liquidated damages shall be in lieu of all
other claims that the Executive may make by reason of termination of his
employment or any such breach of this Agreement and that, as a condition to
receiving payments during the Severance Period, the Executive will execute a
release of claims in a form reasonably satisfactory to the Company.

 

8.5 Mitigation. The parties hereto agree that the Executive shall be required to
mitigate damages in respect of any termination benefit, severance pay or payment
due under this Agreement or in respect of any damage award as a result of the
Company’s breach of this Agreement, and any such benefit or award may be offset
by any future compensation or income received by the Executive from any other
source.

 

9. Nonsolicitation and Non-Disclosure Agreement. As a pre-condition to the
effectiveness of this Agreement, the Executive agrees to execute and deliver the
Nonsolicitation and Non-Disclosure Agreement attached hereto as Exhibit A (the
“Nonsolicitation Agreement”), the terms and conditions of which are specifically
incorporated herein by reference. The obligation of

 

-5-



--------------------------------------------------------------------------------

the Company to make payments to or on behalf of the Executive under Section
8.2(iii) above is expressly conditioned upon the Executive’s continued
performance of the Executive’s obligations under the Nonsolicitation Agreement.

 

10. Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement will be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, to the extent that a restriction contained
in this Agreement is more restrictive than permitted by the laws of any
jurisdiction whose law may be deemed to govern the review and interpretation of
this Agreement, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, will be the maximum
restriction allowed by the laws of such jurisdiction and such restriction will
be deemed to have been revised accordingly herein. A court having jurisdiction
over an action arising out of or seeking enforcement of any restriction
contained in this Agreement may modify the terms of such restriction in
accordance with this Section 10. The parties hereto agree that a breach of this
Agreement could result in immediate, extraordinary and irreparable damage to the
Company and that money damages would be an inadequate remedy for any breach of
this Agreement. As a result, in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security therefor).

 

11. Notices. All notices, demands and other communications which are required to
be given, served or sent pursuant to this Agreement will be in writing and will
be delivered personally or sent by air courier or first class certified or
registered mail, return receipt requested and postage prepaid, addressed as
follows:

 

If to the Executive:

 

176 Madrona Avenue

Belvedere, CA 94920

Facsimile: 415-435-4128

 

With a copy to (which shall not constitute notice):

 

Tobin & Tobin

500 Sansome St., 8th Floor

San Francisco, CA 94111

 

Attention: Phil Pollock, Esq.

 

If to the Company:

 

BT Management Company, LLC

1299 Ocean Avenue, Suite 260

Santa Monica, CA

Attention: Chairman of the Board

 

-6-



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

 

Allen Matkins Leck Gamble & Mallory LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, CA 90067

Attention: Mark J. Kelson, Esq.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of delivery if personally delivered; on the business day after the date
when sent if sent by air courier or other guaranteed delivery service; and on
the third business day after the date when sent if sent by mail, in each case
addressed to such party as provided in this Section 11 or in accordance with the
latest unrevoked direction from such party.

 

12. Binding Agreement; Benefit. The provisions of this Agreement will be binding
upon and will inure to the benefit of, the respective heirs, legal
representatives and successors of the parties hereto.

 

13. Choice of Law. ALL ISSUES CONCERNING THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION
OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

 

14. Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between you and the Company (and/or any of its owners, managers,
officers, employees, or agents) relating to or arising out of your employment or
the cessation of that employment will be submitted to final and binding
arbitration in the county in which you work(ed) for determination in accordance
with the American Arbitration Association’s (“AAA”) National Rules for the
Resolution of Employment Disputes, as the exclusive remedy for such controversy,
claim or dispute. In any such arbitration, the parties may conduct discovery to
the same extent as would be permitted in a court of law. The arbitrator shall
issue a reasoned, written decision, and shall have full authority to award all
remedies which would be available in court. The Company shall pay the
arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code, and
any other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by the employee or the
Company. Thus, this bilateral arbitration agreement fully applies to any and all
claims that the Company may have against an employee, including but not limited
to, claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty by an employee.

 

-7-



--------------------------------------------------------------------------------

However, claims for workers’ compensation benefits and unemployment insurance
(or any other claims where mandatory arbitration is prohibited by law) are not
covered by this arbitration agreement, and such claims may be presented by
either you or the Company to the appropriate court or government agency. BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY. This arbitration agreement is to be construed as
broadly as is permissible under relevant law.

 

15. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party must be in writing and will not operate or be
construed as a waiver of any subsequent breach by such other party.

 

16. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understanding among the parties with respect thereto. This
Agreement may be amended only by an agreement in writing signed by the parties
hereto.

 

17. Headings. The section headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

18. Severability. Subject to the provisions of Section 10 above, any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction will,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.

 

19. Assignment. This Agreement is personal in its nature and the parties hereto
shall not, without the consent of the other party hereto, assign or transfer
this Agreement or any rights or obligations hereunder, provided, however, that
the rights and obligations of the Company hereunder shall be assignable and
delegable in connection with any subsequent merger, consolidation, sale of all
or substantially all of the assets or stock of the Company or similar
transaction involving the Company or a successor corporation.

 

20. Confidentiality. The Executive agrees not to disclose this Agreement or its
terms to any person or entity, other than the Executive’s agents, advisors or
representatives, except as consented to by the Company in writing or as may be
required by law.

 

21. Further Assurances. The Executive agrees to execute, acknowledge, seal and
deliver such further assurances, documents, applications, agreements and
instruments, and to take such further actions, as the Company may reasonably
request in order to accomplish the purposes of this Agreement.

 

22. Representation by Counsel; Interpretation. The Company and the Executive
each acknowledge that each party to this Agreement has been represented by
counsel in connection with this Agreement and the matters contemplated by this
Agreement. Accordingly, any rule of law, including but not limited to Section
1654 of the California Civil Code, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the parties.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

THE COMPANY:

BT MANAGEMENT COMPANY, L.L.C.

By:

 

/s/ Lloyd McAdams

--------------------------------------------------------------------------------

   

Name: Lloyd McAdams

   

Title: Chairman

THE EXECUTIVE:

/s/ Claus Lund

--------------------------------------------------------------------------------

Claus Lund

 

-9-